Name: Council Regulation (EEC) No 2245/89 of 24 July 1989 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: beverages and sugar;  America;  consumption;  tariff policy
 Date Published: nan

 No L 216/2 Official Journal of the, European Communities 27. 7. 89 COUNCIL REGULATION (EEC) No 2245/89 of 24 July 1989 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 337/79 way of derogation, be offered or disposed of for direct human consumption ; whereas the Council derogated from this principle by Regulation (EEC) No 1 873/84 ('), as amended by Regulation (EEC) No 2179/88 (2) ; whereas this derogation expires on 31 July 1989 ; whereas so that consultations can continue between the Community and the country concerned with a view to an agreement on this matter the said derogation should be extended for five months, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 73 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 70 (1 ) of Regulation (EEC) No 822/87 provides that imported products covered by that Article must be accompained by a certificate attesting that they satisfy the provisions on production marketing and, where appropriate, disposal for direct human consumption in the third country in which they originate ; Whereas Article 73(1 ) of the said Regulation stipulates that if the imported products in question have undergone oenological practices not allowed by Community rules or not consonant with the provisions of that Regulation or of those adopted pursuant thereto they may not, except by HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1873/84 '31 July 1989' is hereby replaced by '31 December 1989'. Article 2 This Regulation shall enter into force on 1 August 1 989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989. ' For the Council The President H. NALLET (  ) OJ No L 84, 27. 3 . 1987, p. 1 . O OJ No L 128, 11 . 5. 1989, p. 31 . (3) OJ No L 176, 3 . 7. 1984, p. 6. (4) OJ No L 191 , 22. 7. 1988, p. 10 .